MOTION TO DISMISS APPEAL
CALOGERO, Justice.
ON MOTION OF Defendant Louisiana Farm Bureau Casualty Insurance Company, appearing herein through undersigned counsel of record, John J. Hainkel, Jr., and, on suggesting to this Honorable Court that the above numbered and entitled cause of action has been amicably compromised and settled as between plaintiff-appellee, W.A. Marmande, individually and on behalf of the Estate of Marlene Marmande and Maria Marmande, William A. Marmande, Jr., Edward L. Marmande, and Madelyn A. Marmande, and W.A. Marmande as duly appointed tutor of the estate of his minor children: Christopher G. Marmande, Patrick C. Marmande, and Mitchell J. Mar-mande and defendant-appellant, Louisiana Farm Bureau Casualty Insurance Company and therefore, said appeal should be dismissed with full prejudice as to said parties, each party to bear their own costs; and also considering the concurrences by counsel for the Marmandes and for State Farm Ins.,
IT IS ORDERED that the writ application of plaintiff-appellee, W.A. Marmande, individually and on behalf of the Estate of Marlene Marmande and Maria Marmande, William A. Marmande, Jr., Edward L. Mar-mande, and Madelyn A. Marmande, and W.A. Marmande as duly appointed tutor of the estate of his minor children: Christopher G. Marmande, Patrick C. Marmande, and Mitchell J. Marmande and defendant-appellant, Louisiana Farm Bureau Casualty Insurance Company in the above numbered and entitled cause be and the same is hereby dismissed with full prejudice, each party to bear their own costs.